BARBERA, J.,
dissenting, in which RAKER, J., joins.
I dissent. I have a quarrel with certain of the reasoning of the Majority, as well as its ultimate conclusion that a child conceived during marriage, though born after her mother has divorced, was not “born out of wedlock,” and, therefore, the *701child’s self-alleged biological father may not invoke the mandatory blood testing provisions of the Paternity Proceedings subtitle (Paternity subtitle), codified at Maryland Code (1999, 2006 Repl.Vol. & 2010 Supp.), § 5-1001 through § 5-1048 of the Family Law Article (FL)1.
For reasons I explain, I agree with the Majority that the definition of a child “born out of wedlock” includes a child born to a mother who, although married, is not married to the child’s biological father. But I disagree with the Majority that the term “born out of wedlock,” as it is employed in the Paternity subtitle, is merely a euphemism for the term “illegitimate,” as it is defined in Maryland Code (2001, 2011 Repl. Vol.), § 1-208 of the Estates and Trusts Article (ET), to refer to a child who was neither conceived nor born during marriage.2 Further, I reject the Majority’s requirement that a “putative father,” that is, a man who alleges he is the biological father of a child born out of wedlock, must first demonstrate that the child was in fact born out of wedlock, by rebutting the presumption that the mother’s former husband is the child’s father, before that alleged biological father may proceed to establish his paternity of the child by invoking the mandatory blood testing procedures of the Paternity subtitle.
I.
Before the General Assembly amended the Paternity subtitle in 1997, it was generally understood that an alleged *702biological father could invoke only the provisions of the Estates and Trusts Article to establish paternity. See Thomas v. Solis, 263 Md. 536, 543-44, 283 A.2d 777, 781 (1971) (holding that the biological father of children conceived and born outside of marriage, and, therefore, illegitimate, could establish his legal relationship as their father pursuant to the Estates and Trusts Article); op. at 686 n. 8, 45 A.3d at 252 n. 8 (2012). During that same pre-1997 period, we decided Turner v. Whisted, 327 Md. 106, 607 A.2d 935 (1992). In Turner, the self-alleged biological father of a child born, though not conceived, during the mother’s marriage to another man filed to establish paternity under the Estates and Trusts Article and then sought court-ordered blood testing.3 Id. at 109-10, 607 A.2d at 936-37. This Court concluded that “the Estates & Trusts Article provides an alternate avenue by which one could seek blood tests for the purpose of establishing paternity,” and we held that, when a child is presumed legitimate and “two men each acknowledge paternity of the same child,” then “an action to establish paternity is more appropriately brought under the Estates and Trusts Article.” Id. at 113, 607 A.2d at 938. We reasoned that the statutory scheme set forth in that Article “presents the ‘more satisfactory’ and ‘less traumatic’ means of establishing paternity” when two men acknowledge paternity of a child (who was born during a marriage). Id., 607 A.2d at 938 (quoting Thomas, 263 Md. at 544, 283 A.2d at 781; Dawson v. Eversberg, 257 Md. 308, 314, 262 A.2d 729, 732 (1970)). We then explained that, in order for Turner to establish his paternity, he would need to rebut the presumption that the mother’s husband at the time of the child’s birth was the child’s father and a motion for blood testing (evidently to obtain evidence to rebut that presumption) would be “analyzed as a request for physical examination under Maryland Rule 2-423, and the court had discretion to grant or deny the blood tests.” Id. at 938-39, 607 A.2d at 113 (footnote omitted). We further explained that a motion pursuant to Rule 2-423 *703would necessitate a showing of “good cause,” which would require consideration of the various interests involved, including the alleged biological father’s relationship with the child and the best interests of the child. Id. at 114-16, 607 A.2d at 939-40.
The year 1997 brought changes that precipitated a line of cases leading to the present one. In that year, the General Assembly enacted subsection (c) to § 5-1002 of the Paternity subtitle. That subsection provides: “Nothing in this subtitle may be construed to limit the right of a putative father to file a complaint to establish his paternity of a child.” We considered in Evans v. Wilson, 382 Md. 614, 856 A.2d 679 (2004), the effect of that legislative change on our holding in Turner. We recognized, as the Majority notes, op. at 690-91, 45 A.3d at 255, that the enactment of § 5-1002(c) had “changed the legal landscape.” The specific question presented in that case caused us to determine the intended meaning of the term “putative father,” as the legislature had provided no definition. As the Majority notes, op. at 692-93, 45 A.3d at 256-57, we adopted in Evans the definition of “putative father” embraced by the Court of Special Appeals in Stubbs v. Colandrea, 154 Md.App. 673, 841 A.2d 361 (2004). Judge Rodowsky, writing for the intermediate appellate court in Stubbs, explained:
Although “putative father” is not a defined term in the Paternity Act, the quoted term has a settled legal meaning. Black’s Law Dictionary defines “putative father” to mean “[t]he alleged biological father of a child born out of wedlock.”
That the dictionary meaning of “putative father” was intended by the General Assembly when using that term in FL § 5-1002(c) is confirmed by construing subsection (c) compatibly with the balance of FL § 5-1002 to which subsection (c) was added.
154 Md.App. at 683-84, 841 A.2d at 367 (emphasis added) (alteration in original) (citation omitted). We concluded in Evans that, because the child at issue was “born during a marriage,” not out of wedlock, Evans was not a “putative *704father” and, therefore, not entitled to mandatory blood testing under the Paternity subtitle. 382 Md. at 635, 856 A.2d at 692. That conclusion necessarily flowed from the Evans Court’s premise (albeit unarticulated by the Evans majority) that the phrase “born out of wedlock,” in the adopted definition of “putative father” quoted above, does not include a child who is born to a woman while she is married to a man other than the child’s biological father. A man in that scenario, like Evans himself, would have to show good cause before blood testing would be ordered, pursuant to this Court’s earlier decision in Turner,
Judge Raker penned a vigorous dissent to the Evans majority’s decision. Among other criticisms, Judge Raker understood the majority’s analysis and holding of that case, as do I, as improperly narrowing the category of men who could be “putative fathers” by excluding the self-alleged biological father of a child born to a woman who was married to another man. See Evans, 382 Md. at 649-50, 856 A.2d at 700-01 (Raker, J. dissenting) (“The majority and the Stubbs court simply assume that ‘out of wedlock’ has only one meaning — a child born to an unwed mother. Courts around the country have considered the meaning of this language and have interpreted the phrase to mean either a child born to an unmarried mother or a child born to a married woman but fathered by a man other than the mother’s husband.”).
The definition of “out of wedlock” (as well as “putative father”) supported by Judge Raker in her dissent in Evans seems to be the definition the Majority endorses today. The Majority quotes the definition of a child “born out of wedlock” to include a child “born to a married female but begotten during the continuance of the marriage status by one other than her husband.” Op. at 696, 45 A.3d at 258 (quoting Ballentine’s Law Dictionary (3d ed.1969)). See also op. at 696-97, 45 A.3d at 258-59. What the Majority has done by adopting that definition of “born out of wedlock” negates, without saying so explicitly, the more narrow definition of the term that follows necessarily from the holding in Evans, i.e. a definition excluding children born to a married mother, though *705begotten by a man other than the mother’s husband. To the extent that today’s decision rejects the more narrow definition of “putative father” employed in Evans, I agree with the Majority. I would prefer, however, that the Majority have made that explicit.
II.
Although I agree with the Majority’s endorsement of the definition of “out of wedlock” that includes children born to women married to men other than the children’s biological fathers, I disagree with the Majority’s definition of “born out of wedlock” as synonymous with the term “illegitimate.” Consequently, according to the Majority, a child, such as Gracelyn, who was born to a divorced mother, though one who was married at the time of conception, is not “born out of wedlock” for purposes of the Paternity subtitle. The Majority’s premise of synonymity between the terms is false and has led the Majority to a legal conclusion that undermines the express legislative policy of the Paternity subtitle.
The Majority correctly recognizes that Maryland law affords a choice between two statutory schemes to establish paternity, the Paternity subtitle and the Estates & Trusts Article. Op. at 672-73, 45 A.3d at 244. The Paternity subtitle, as expressed in its purpose clause, serves to determine the paternity of children “born out of wedlock,” and to provide for their support and custody. See § 5-1002.4 The subtitle also grants standing to putative fathers (as both the Majority and I *706define that term to mean the alleged biological fathers of children born out of wedlock, see supra) to initiate complaints for blood testing. § 5-1002(c). Yet, notably, neither the Paternity subtitle nor the Estates and Trusts Article defines “out of wedlock” or “born out of wedlock,” much less does either statute equate those phrases with the word “illegitimate.” Moreover, none of our prior cases, nor those of the Court of Special Appeals, have specifically considered whether the term “born out of wedlock” is synonymous with the term “illegitimate,” as the Majority opines it is.5
I do not disagree that some other jurisdictions have employed the phrase “born out of wedlock” synonymously with *707the term “illegitimate.” Nor do I disagree that other jurisdictions have statutes that specifically define a “child born out of wedlock” as an “illegitimate child,” or provide a definition that follows this State’s definition of “illegitimate.” This interpretation, however, is certainly not universal. See, e.g., D.C.Code § 16-907(a) (stating that “ ‘legitimate’ or ‘legitimated’ means that the parent-child relationship exists for all rights, privileges, duties, and obligations under the laws of the District of Columbia”); D.C.Code § 16-907(b) (stating that “[t]he term ‘born out of wedlock’ solely describes the circumstances that a child has been born to parents who, at the time of its birth, were not married to each other”). Cf. R.N. v. J.M., 347 Ark. 203, 211, 61 S.W.3d 149, 153 (2001) (recognizing that, although a child is presumed legitimate because he/she was either conceived or born to a married mother, a “putative father” has standing to litigate the issue of paternity). I therefore disagree with the Majority’s position that the term “born out of wedlock,” as related to the term “putative father,” and when construed in the context of the provisions of this State’s Paternity subtitle, necessarily is synonymous with “illegitimate,” as that term is defined in the Estates and Trusts Article.
I believe, instead, that under Maryland law the terms are distinct: “born out of wedlock” describes the mother’s marital status in relation to the child’s biological father at the time of the child’s birth, and “legitimacy” describes the legal status of the parent-child relationship. These distinct definitions, in my opinion, derive from the plain language of the Paternity subtitle.
The “primary goal” of statutory construction “is always to discern the legislative purpose, the ends to be accomplished, or the evils to be remedied by a particular provision.” Moore v. State, 424 Md. 118, 127, 34 A.3d 513, 518 (2011) (quoting Ray v. State, 410 Md. 384, 404, 978 A.2d 736, 747 (2009)). Statutory interpretation begins with “the normal, plain meaning of the language of the statute, reading the statute as a whole to ensure that no word, clause, sentence or phrase is rendered surplusage, superfluous, meaningless or nugatory.” *708Id., 34 A.3d at 518 (quoting Ray, 410 Md. at 404, 978 A.2d at 748). “The plain language of a provision is not interpreted in isolation. Rather, we analyze the statutory scheme as a whole and attempt to harmonize provisions dealing with the same subject so that each may be given effect.” Proctor v. Washington Metro. Area Transit Auth., 412 Md. 691, 714, 990 A.2d 1048, 1061 (2010) (quoting Bowen v. City of Annapolis, 402 Md. 587, 614, 937 A.2d 242, 258 (2007)).
Section 5-1027(c)(l) of the Paternity subtitle recognizes that “[tjhere is a rebuttable presumption that the child is the legitimate child of the man to whom its mother was married at the time of conception.”6 The inclusion of this presumption in *709the Paternity subtitle evidences the legislature’s intent that the procedures of that subtitle would be available in situations in which children have “presumed” fathers. For this reason, I cannot support expanding the definition of “born” also to mean “conceived.” Only if the term “born out of wedlock” is afforded its plain language definition, that is, “born (not also born and/or conceived) outside of marriage,” does the Paternity subtitle’s presumption of legitimacy when the mother was married at the time of conception retain effect. If the term “born out of wedlock” is synonymous with “illegitimate,” as the Majority concludes it is, then there would never be a matter arising under the Paternity subtitle to which the presumption in § 5-1027(c)(l) would apply. This is so because the Paternity subtitle is the statutory scheme for determining paternity of a child who is “born out of wedlock.” Yet, as the Majority has decided, a child “born out of wedlock” is “illegitimate” and, therefore, has no presumed father. The Majority’s analysis renders nugatory § 5-1027(c), which our rules of statutory construction do not tolerate.
A proper construction of the Paternity subtitle retains the presumption of legitimacy for a child conceived during the mother’s marriage. Moreover, the statutory presumption of legitimacy for a child conceived during marriage is recognized in the Estates and Trusts Article, and it is not rendered nugatory or one bit undermined by the interpretation of the Paternity subtitle that I support. For example, a child conceived during marriage, but born after her presumed father has died, would benefit from the presumption of legitimacy under the Estates and Trusts Article for inheritance purposes.
In short, faithful adherence to the pertinent rules of construction requiring, here, application of the plain language of both the Estates and Trusts Article and the Paternity subtitle and the harmonious construction of each yields, for me, but one conclusion: The Paternity subtitle, at the time its provisions were originally enacted in 1963 through the adoption of the current versions, see op. at 673-77, 45 A.3d at 244-47, was and is intended to apply to decide contested paternity cases *710for children whose biological parents were not married at the time of the child’s birth.
III.
Just as I reject the Majority’s conclusion that “born out of wedlock” is synonymous with “illegitimate,” I cannot subscribe to the Majority’s reading into the law a requirement of a preliminary determination by the court that a self-alleged “putative father” is indeed a “putative father,” by having rebutted the presumption of legitimacy, before he may invoke the provisions of the Paternity subtitle and obtain mandatory blood testing upon request. Op. at 698-700, 45 A.3d at 260-61. The Majority does not direct us to the statutory source of such a procedural requirement, and I could find none. In fact, the Paternity subtitle negates such a requirement.
To repeat, § 5-1002(c) provides: “Nothing in this subtitle may be construed to limit the right of a putative father to file a complaint to establish his paternity of a child.” That subsection expressly prohibits any interpretation of the Paternity subtitle that would limit a putative father’s right to maintain an action under the subtitle and, fairly read, precludes imputation of a requirement that a self-alleged putative father first rebut the presumption of legitimacy before maintaining an action to establish paternity. The Majority, though, requires a self-alleged biological father to prove, first, that the child’s presumed father is not, in fact, the child’s biological father (to establish his own status as a “putative father,” by proving that the child was “born out of wedlock”). Only then, according to the Majority, would the putative father have access to mandatory, court-ordered blood testing that would serve as the best evidence to rebut the presumption, see Toft v. Nevada, 108 Md.App. 206, 226, 671 A.2d 99, 109 (1996), and ultimately establish his paternity of the child.7 *711That reasoning is circular and evades what, by its plain language, is dictated by the Paternity subtitle.
Moreover, the Majority’s reasoning conflates the requirement of rebutting the presumption of legitimacy, which any alleged father must to do to establish paternity of a child who has a presumed father pursuant to either the Paternity subtitle or the Estates and Trusts Article, with the burden of demonstrating good cause, pursuant to Maryland Rule 2-423, to obtain discretionary blood testing when proceeding under the Estates and Trusts Article. I am unaware of any case explicitly holding that establishing good cause to obtain blood results evidence, which includes consideration of the child’s best interests, is equivalent to overcoming the evidentiary hurdle of rebutting a presumption of biological fatherhood.
The Majority chides the Court of Special Appeals’s decision in the present case because it would “delegitimate” children born after divorce. Op. at 697-98, 45 A.3d at 259. The Majority states that “[pjarents who divorce during the pregnancy of the wife do not, by the divorce alone, delegitimate their child.” Op. at 697, 45 A.3d at 259. I disagree with the Majority’s conclusion that the intermediate appellate court’s decision would have that effect. Further, I disagree with the analysis of the Majority that leads to its flawed assessment of the intermediate appellate court’s conclusion.
*712The presumption of legitimacy holds for a child who is conceived during marriage under both the Estates and Trusts Article, see ET § l-206(a)8, and the Paternity subtitle, see § 5 — 1027(c)(1)9. That presumption remains until rebutted. Nothing in the Court of Special Appeals’s decision implies that a divorce would rebut that presumption, by operation of law, particularly without an alleged biological father to fill the void. Nor does a self-alleged biological father’s mere filing of a complaint to establish his paternity of a child operate automatically to rebut that presumption. Rather, the filing of a complaint pursuant to § 5-1002(e) solely affords the self-alleged biological father of a child born out of wedlock, that is, a child born outside of his or her biological parents’ marriage, the opportunity to litigate the matter and rebut that presumption with the reliability and accuracy of genetic testing, if requested or ordered.
The Majority’s requirement that a self-alleged putative father first prove he is a putative father yields the exact consequence the Majority purportedly seeks to avoid. The Majority, in effect, requires a court to delegitimate a child as a precursor to the self-alleged putative father’s proceeding pursuant to the Paternity subtitle to establish ultimately his own paternity of the child. Proper construction of the statutory scheme, as I have outlined it, is one that would maintain the presumption of legitimacy unless and until the putative father could rebut the presumption, likely with the benefit of reliable genetic evidence.
IV.
Finally, I believe that the Majority’s opinion today requires the courts to ignore, to the derogation of the provisions of the Paternity subtitle, readily available, reliable evidence that *713would prove the biological fact upon which the marital presumptions of legitimacy are based.10 As Judge Eldridge opined in his dissenting opinion in Turner,
In order for § 1 — 208(b) of the Estates and Trusts Article [the legitimation provision] to have a logical application, there cannot be a dispute as to whether the “parents” were married at the time of conception or birth. The provisions of the Estates and Trusts Article, because they were not designed to resolve an adversarial dispute between two men claiming paternity, require an assumption as to who is the natural father before a determination can be made concerning which section of the statute applies[,] [the presumption of legitimacy under § l-206(a) or the legitimation procedure under § 1-208].
Because the Estates and Trusts Article presumes knowledge of the identity of the natural [i.e., biological] father *714before its legitimation procedures become meaningful, I cannot agree that the legitimation provisions of the Estates and Trusts Article are better suited to resolve a dispute between two men each claiming to be the natural father. It seems to me that the paternity provisions of the Family Law Article were better designed to resolve disputes over the identity of the natural father.
327 Md. at 121, 607 A.2d at 942 (Eldridge, J., dissenting) (emphasis added). As Judge Eldridge noted, the marital presumptions of the Estates and Trusts Article are premised on the underlying assumption that a woman’s husband is her child’s biological father. Those legitimacy presumptions still serve the important purpose of efficiently recognizing the father-child relationship in a number of situations, such as in the case of a married couple where the husband is the biological father and no other man alleges paternity. When a self-alleged biological father steps forward, however, to challenge those presumptions and establish his paternity of a child, the courts should not preclude his access to reliable evidence in the form of mandatory genetic testing. Such testing is available upon request under the Paternity subtitle to determine the truth of the fact underlying the marital presumptions, that is, the biological relationship between father and child.
I also take issue with the Majority’s analysis because, effectively, it requires the Circuit Court judge first to reach the ultimate conclusion it deems most appropriate in order to receive, or preclude, evidence to support that pre-determined result. If a Circuit Court judge believes it is not in the best interest of the child for an alleged biological father to be determined to be the father, then, under the Majority’s analysis, that judge will not order that genetic evidence proving that fact be obtained. Judge Eldridge provided a logical rejection of the Turner analysis in his dissenting opinion in that case, which Judge Raker cited, in part, in her dissent in Evans, see 382 Md. at 645, 856 A.2d at 698:
The majority has simply changed the law in a particular class of cases. The motivation for this departure apparently *715is the desire to avoid a result which the majority perceives as an evil, to be rectified by judicial fiat, namely the declaration that a man, other than a married woman’s husband, is the father of her child. Because the determination of the identity of the natural father of this child could lead to the natural father having some rights with respect to that child, and because such rights may impinge upon the “integrity of familial relationships already formed,” the majority has reconstructed the principles which govern the resolution of disputes. Normally a dispute is resolved after the relevant facts are ascertained and the pertinent law is applied. Under the majority’s construction, in this limited class of cases, sometimes the most relevant facts will not be ascertained in order to prevent an unsatisfactory resolution of the dispute. The father may bring an action to determine paternity but, in some cases, may not have access to the most germane evidence available to resolve this dispute, namely the results of the blood tests.
Nevertheless, according to the majority, if the man can prove that it is in the best interests of the child for him to be declared the father, blood tests will be provided. The majority has formulated a procedure whereby the trial court must determine the ultimate result, in order to discover whether that result is satisfactory, before it can ascertain the facts. If the court decides that it likes the predicted ultimate result, then the fact finding process continues. If the court decides that it does not like the predicted ultimate result, the process ends.
I cannot subscribe to the proposition that relevant, ascertainable evidence should be excluded because it may lead to a result which the court does not like. The trial court’s conjecture over whether the result will be satisfactory should not determine whether facts relevant to that result are concealed. I simply cannot agree with the majority’s view that the government (through its courts) is entitled to determine in a particular case that one will be better off by the perpetuation of a falsity and the suppression of relevant, unprivileged facts. *716327 Md. at 123-24, 607 A.2d at 943-44 (Eldridge, J., dissenting) (footnote omitted). I agree with Judge Eldridge’s dissenting analysis and believe it applies, even more so, at present day given that self-alleged biological fathers now have a right under the Paternity subtitle to file a complaint to establish paternity and invoke the subtitle’s mandatory blood testing provision.
V.
Turning to the facts of the matter sub judice, as gleaned from the evidence presented to the Circuit Court, I cannot support any analysis that would preclude Respondent from confirming and establishing legally his biological paternity of Gracelyn. Substantial, and essentially undisputed, evidence was presented to the trial court to support the alleged fact that Mr. Mulligan is not Gracelyn’s biological father, and that Respondent indeed is. The failure to permit Respondent to confirm that fact with reliable genetic testing implicitly condones the Mulligans’ decision for Mr. Mulligan to assume the role of Gracelyn’s biological father, without actually believing he is and without regard to this State’s adoption laws. At no time has Mr. Mulligan believed or maintained he is Gracelyn’s biological father. Despite this, Petitioner and Mr. Mulligan evidently signed an “affidavit of parentage” with knowledge that Respondent could be, and likely is, Gracelyn’s biological father.11
*717I recognize the Circuit Court found that Respondent acted aggressively and in a controlling manner with Petitioner and her children and that he provided virtually no support, save one month of housing, for Petitioner during her pregnancy. Still, those findings do not negate Respondent’s status as Gracelyn’s putative father. Those findings are relevant, instead, for purposes of analyzing Gracelyn’s best interests when determining access schedules, provided Respondent is determined to be her biological father pursuant to the Paternity subtitle procedures he has invoked.
In addition to the Circuit Court’s findings, evidence presented demonstrated that Petitioner believed Respondent to be Gracelyn’s biological father and anticipated that he would sign the affidavit of parentage to establish that as legal fact when Gracelyn was born. When Respondent sought first to confirm his paternity through genetic testing at the hospital the day after Gracelyn was born, Petitioner denied his request, Respondent became upset, and Petitioner threatened to call *718security.12 In response, Respondent left the premises and sought legal counsel. Respondent’s counsel initiated contact with Petitioner to resolve these issues within two weeks after Gracelyn’s birth and, approximately three weeks thereafter, filed a complaint to establish Respondent’s paternity. Mr. Mulligan testified that he assumed the responsibility of serving as Gracelyn’s father after Respondent left the hospital without signing the affidavit. While this action is commendable, it is not the proper course to establish a legal parent-child relationship when there is another man all parties believe to be the biological father.
In Sider v. Sider, 334 Md. 512, 639 A.2d 1076 (1994), discussed by the Majority, op. at 688-91, 45 A.3d at 254-55, this Court noted that, after the mother and putative father obtained extrajudicial blood testing confirming the putative father’s status as the child’s biological father, id. at 516, 639 A.2d at 1078, “it appears that no further proceedings with regard to paternity were necessary” because “[t]he underlying facts in this case conclusively establish that [the alleged biological father] is [the child’s] biological father” id. at 526, 639 A.2d at 1083 (footnote omitted). We found erroneous the Circuit Court’s decision to deny the paternity petition and declare the presumed father the “natural” (i.e., biological) father because “[a] court’s attempt to declare a third party to be the ‘natural parent’ of a child in a custody dispute is in effect a judicial adoption, which is not sanctioned in Maryland. Furthermore, the circuit court’s decision had the effect of terminating [the biological father’s] parental relationship with *719[the child] which generally can only be accomplished through a decree of adoption.” Id. at 529, 639 A.2d at 1084-85 (footnote and citation omitted).
Certainly the evidence presented in Sider was greater than the evidence presented in the matter sub judice. That was only possible, however, because the mother and biological father had agreed to undergo blood testing. I believe Sider is analogous, nevertheless, because the essential consensus by both Petitioner and Respondent, as well as Mr. Mulligan, is that Respondent is the biological father of Gracelyn. Indeed, Petitioner’s position has been, not that Mr. Mulligan is Gracelyn’s biological father, but rather that he is her “legal” father, and essentially, therefore, Respondent has no standing. The evidence presented to the Circuit Court, principally that Mr. Mulligan had a vasectomy before Gracelyn was conceived and Petitioner and Respondent engaged in sexual relations with the intent to conceive a child at the time Gracelyn was conceived, sufficiently supports the conclusion that Respondent, at the very least, is Gracelyn’s putative father. Respondent is entitled, therefore, to maintain an action to establish his paternity through genetic testing under the Paternity subtitle.
VI.
I would affirm the decision of the Court of Special Appeals remanding the matter to the Circuit Court to order blood testing pursuant to the Paternity subtitle of the Family Law Article because I believe Respondent is a “putative father.” As the Majority seems to require a preliminary determination that Respondent is indeed a putative father in order to obtain blood testing, then I believe the proper recourse would be to remand the matter specifically for the determination of whether Respondent has rebutted the presumption, albeit without the availability of reliable court-ordered genetic testing. Yet, even under the Majority’s analysis, I believe that Respondent already has presented sufficient evidence to rebut the presumption that Mr. Mulligan is Gracelyn’s father, and therefore *720has established himself as a “putative father” entitled to blood testing under the Paternity subtitle.
Judge RAKER has authorized me to state that she joins the views expressed here.

. Unless otherwise indicated, all statutory references refer to the Family Law Article (FL) of the Maryland Code (1999, 2006 RepLVol. & 2010 Supp.).


. I use the terms "legitimate” and “illegitimate” throughout my dissenting opinion solely because they are the terms employed by this State’s statutes. I emphasize, however, that, although these terms retain legal significance, “all children are legitimate.” Evans v. Wilson, 382 Md. 614, 646 n. 4, 856 A.2d 679, 698 n. 4 (2004) (Raker, J. dissenting). See also Cynthia Callahan & Thomas C. Ries, Fader's Maryland Family Law, § 9-2 n. 18 (5th ed. 2011) ("One wonders why the legislature does not re-title [Maryland Code (2001, 2011 Repl.Vol.), § 1-208 of the Estates and Trusts Article (ET) ] as ‘children of unmarried parents.’ ”).


. As the Majority notes, Turner was precluded from proceeding under the Paternity subtitle. Op. at 686-87, 45 A.3d at 253 (2012).


. The legislative policy of the Paternity subtitle is expressed in FL § 5-1002:
(a) In general. — The General Assembly finds that:
(1) this State has a duty to improve the deprived social and economic status of children bom out of wedlock; and
(2) the policies and procedures in this subtitle are socially necessary and desirable.
(b) Purpose. — The purpose of this subtitle is:
(1) to promote the general welfare and best interests of children born out of wedlock by securing for them, as nearly as practicable, the same rights to support, care, and education as children bom in wedlock;
*706(2) to impose on the mothers and fathers of children born out of wedlock the basic obligations and responsibilities of parenthood; and
(3) to simplify the procedures for determining paternity, custody, guardianship, and responsibility for the support of children born out of wedlock.


. The circumstances of previous cases in which we, as well as the Court of Special Appeals, have discussed the issue of the two statutory schemes either concerned children who were born (and sometimes also conceived) while their mothers were married, see Kamp v. Dep’t of Human Servs., 410 Md. 645, 980 A.2d 448 (2009); Evans, 382 Md. 614, 856 A.2d 679; Sider v. Sider, 334 Md. 512, 639 A.2d 1076 (1994); Turner v. Whisted, 327 Md. 106, 607 A.2d 935 (1992); Ashley v. Mattingly, 176 Md.App. 38, 932 A.2d 757 (2007); Stubbs v. Colandrea, 154 Md.App. 673, 841 A.2d 361 (2004), or children who were neither conceived nor born to married mothers, see Langston v. Riffe, 359 Md. 396, 754 A.2d 389 (2000); Monroe v. Monroe, 329 Md. 758, 621 A.2d 898 (1993); Taxiera v. Malkus, 320 Md. 471, 578 A.2d 761 (1990); Thomas v. Solis, 263 Md. 536, 283 A.2d 777 (1971). Only in Toft v. Nevada, 108 Md.App. 206, 210-11, 671 A.2d 99, 101 (1996), did the Court of Special Appeals consider the circumstances of a child who was conceived by a married mother who had divorced by the time of the child’s birth, id. at 214 n. 5, 671 A.2d at 103 n. 5, where the mother sought to establish paternity in a man other than her former husband, id. at 212, 671 A.2d at 102. In that case, the Circuit Court had proceeded under the Paternity subtitle and the issues presented to the Court of Special Appeals concerned the admissibility of the court-ordered blood testing, pursuant to the Paternity subtitle. Id. at 212-16, 671 A.2d at 102-04. The issues before the Toft court did not pertain to whether the Paternity subtitle was the appropriate statutory scheme by which to establish paternity, where the child's mother was married at the time of conception and the child, therefore, had a presumptive father, though the mother had divorced by the time of the child’s birth.


. Section 5-1027(c) further provides:
(2) The presumption set forth in this subsection may be rebutted by the testimony of a person other than the mother or her husband.
(3) If the court determines that the presumption set forth in this subsection has been rebutted by testimony of a person other than the mother or her husband, it is not necessary to establish nonaccess of the husband to rebut the presumption set forth in this subsection.
(4) If the court determines that the presumption set forth in this subsection has been rebutted by testimony of a person other than the mother or her husband, both the mother and her husband are competent to testify as to the nonaccess of the husband at the time of conception.
The current version is an iteration of former Article 16, § 66F(b), enacted pursuant to the 1963 revisions discussed by the Majority. Op. at 673-75, 45 A.3d at 245-46. The former section provided:
When any bill or petition filed under this subtitle shall allege, or the court shall determine after the commencement of proceedings thereunder, that the child's mother was married at the time of the child's conception; the presumption that the child is the legitimate child of her husband may be rebutted by the testimony of persons other than the mother and her husband that, at the time the child was conceived, the mother was in fact living separate and apart from her husband.... After the court shall have determined that the child's mother and her husband were not living together as man and wife when the child was conceived, both the mother and her husband shall be competent to testify as to the nonaccess of the husband when the child was conceived.
Additionally, § 66G, entitled "Blood tests,” provided that, "upon motion of the defendant alleged to be the putative father, or upon [the court’s] own motion,” the court "shall order the mother and the child, as well as the defendant to submit to such blood tests as may be deemed necessary to determine whether or not the defendant can be excluded as being the father of the child.”


. The Majority holds, in part, that, "[i]n order to overcome the presumption [of legitimacy of a child conceived during marriage], there must be proof presented within the framework of the rules set forth in FL § 5~1027(c)(2), (3), and (4).” Op. at 699, 45 A.3d at 260. See Toft, *711108 Md.App. at 224, 671 A.2d at 108 ("[T]he rules of evidence controlling the proof of paternity ought to be the same” whether proceeding in an equitable action pursuant to the Estates and Trusts Article or pursuant to the Paternity subtitle.) (quoting Turner, 327 Md. at 113, 607 A.2d at 938). I would hold that properly admitted blood testing results may be used, as well, to rebut the presumption of legitimacy found in § 5-1027(c)(1). See Toft, 108 Md.App. at 226, 671 A.2d at 109 C‘[W]e conclude that the paternity statutes favor the use of blood test evidence, and would likely favor their use for rebutting the legitimacy presumption. Otherwise, the legislature would have created the potential for dueling rebuttable presumptions of paternity in two different men, with no 'trumping' mechanism. We do not believe that the legislature intended such an incongruous result.”). Indeed, that is why I reject, as inconsistent with the scheme of the Paternity subtitle, the Majority's requirement that the presumption must first be rebutted.


. ET § l-206(a) provides in pertinent part: “A child born or conceived during a marriage is presumed to be the legitimate child of both spouses.”


. Section 5-1027(c)(l) of the Paternity subtitle provides that "[t]here is a rebuttable presumption that the child is the legitimate child of the man to whom its mother was married at the time of conception.”


. I would embrace the reasoning expressed by the Supreme Court of Connecticut in rejecting that state's recognition of an irrebuttable presumption of legitimacy. That court explained, in Weidenbacher v. Duclos, 234 Conn. 51, 661 A.2d 988, 997-98 (1995):
The reasons for which the irrebuttable quality of this presumption originally sprang into existence do not justify its application today. Primarily, two factors motivated its adoption. First, the harsh treatment of illegitimate children motivated the state to avoid attaching illegitimate status to children. Second, the lack of a scientifically reliable method of determining paternity was a logical reason for presuming the husband’s paternity. Today, however, society has come to recognize that discrimination against illegitimate children is not justified. The social stigma of being branded illegitimate, if indeed it remains at all, no longer carries the same sting that it once did. The United States Supreme Court, moreover, has held that illegitimate children cannot be denied equal protection of the law. Trimble v. Gordon, 430 U.S. 762, 776, 97 S.Ct. 1459, 52 L.Ed.2d 31 (1977) (holding unconstitutional intestacy statute that permitted child born out of wedlock to inherit only from his or her mother). Furthermore, modem scientific tests can determine, with nearly perfect accuracy, who is the true biological father of a child. The original reasons which justified the adoption of the rule are no longer valid.
(quotation marks and citations omitted) (emphasis added). I believe the Majority's analysis effectively treats the presumption under the Estates and Trusts Article as irrebuttable by requiring a third party to a marriage to first rebut the presumption before he can obtain reliable evidence to rebut the presumption.


. The import of an "affidavit of parentage” is delineated in FL § 5-1028. That section provides
(a) In general. — An unmarried father and mother shall be provided an opportunity to execute an affidavit of parentage in the manner provided under § 4-208 of the Health-General Article.
(c) Requirements for completion. — (1) The completed affidavit of parentage form shall contain:
(i) in ten point boldface type a statement that the affidavit is a legal document and constitutes a legal finding of paternity;
(ii) the full name and the place and date of birth of the child;
(iii) the full name of the attesting father of the child;
(iv) the full name of the attesting mother of the child;

*717
(v) the signatures of the father and the mother of the child attesting, under penalty of perjury, that the information provided on the affidavit is true and correct;


(vi) a statement by the mother consenting to the assertion of paternity and acknowledging that her cosignatory is the only possible father;


(vii) a statement by the father that he is the natural father of the child; and

(viii) the Social Security numbers provided by each of the parents.
(d) Execution constitutes legal finding of paternity. — (1) An executed affidavit of parentage constitutes a legal finding of paternity, subject to the right of any signatory to rescind the affidavit:
(1) in writing within 60 days after execution of the affidavit; or
(ii) in a judicial proceeding relating to the child:
1. in which the signatory is a party; and
2. that occurs before the expiration of the 60-day period.
(2) (i) After the expiration of the 60-day period, an executed affidavit of parentage may be challenged in court only on the basis of fraud, duress, or material mistake of fact.
(ii) The burden of proof shall be on the challenger to show fraud, duress, or material mistake of fact.
(iii) The legal responsibilities of any signatory arising from the affidavit, including child support obligations, may not be suspended during the challenge, except for good cause shown.
(Emphasis added).


. The record reflects that, at some point before Gracelyn was bom, Petitioner filed harassment charges against Respondent. Though the specifics of the allegations are not included, Petitioner explained, "He harassed me a lot and said things, very hurtful things about me and my family. And, um, to the point where I filed harassment charges against him.” The charges ultimately were placed on the stet docket, evidently because Petitioner was concerned that, presumably, any conviction would impact negatively Respondent's employment as a recreation specialist with the Federal Bureau of Prisons. Evidently, as a consequence of these charges, some form of protection order was entered against Respondent for Petitioner's benefit.